Citation Nr: 0320932	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assignment of a higher disability rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which effectuated a June 
2000 Board grant of service connection for PTSD and assigned 
a 30 percent disability rating effective from August 23, 
1993.  At a Board hearing conducted at the RO in June 2001, 
the veteran withdrew a claim of entitlement to service 
connection for a schizoaffective disorder.  This case was 
previously before the Board.  In a decision dated September 
2001, the Board denied the appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).

In December 2002, pursuant to a Joint Motion of Remand and to 
Stay Proceedings, the Court vacated the September 2001 Board 
decision and remanded the case for consideration in view of 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).   


REMAND

The joint motion states that a remand is required due to the 
Board's failure to ensure that VA satisfied the notice 
requirements of 38 U.S.C.A. § 5103(a), as amended by the 
VCAA.  Prior to May 1, 2003, the Board would have attempted 
to cure any VCAA notice deficiency by mailing a VCAA notice 
letter to the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  
However, it appears that this regulation has been recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 
1, 2003).    

Further, the Board received written correspondence with 
supporting documents from the veteran in June 2003.  This 
medical evidence has not received initial consideration from 
the RO.  Disabled American Veterans, supra (the Board cannot 
consider additional evidence without having to remand the 
case to the RO for initial consideration, pursuant to 
38 U.S.C.A. § 7104(a) (West 2002)).  In light of the recent 
judicial decision and the information discussed above, the 
case must be returned to the RO for further action prior to 
appellate review by the Board.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:
 
1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (including all evidence 
received since the most recent 
supplemental statement of the case) and 
determine whether assignment of a higher 
disability rating for the veteran's 
service-connected post-traumatic stress 
disorder (PTSD) is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




